           Case 1:18-cv-12213-GBD Document 17 Filed 09/13/19 Page 1 of 1


                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com




                                                      September 13, 2019

     BY ECF
     Hon. George B. Daniels
     United States District Court
       for the Southern District of New York
     500 Pearl Street
     New York, New York 10007-1312

             Re:     Sokolow et al. v. Palestine Liberation Organization et al.
                     No. 18 Civ. 12213 (GBD)

     Dear Judge Daniels:

            Plaintiffs respectfully request that the Court adjourn the status conference current-
     ly scheduled for September 26, 2019, due to a scheduling conflict of the undersigned.

             In addition, the Court may wish to await conclusion of proceedings in the Su-
     preme Court in Sokolow I before scheduling the status conference. Plaintiffs’ petition for
     certiorari is due on December 20, 2019.

             Counsel for defendants has informed us that defendants have no objection to the
     requested adjournment, nor to the postponement of further proceedings in this Court be-
     fore the disposition of the petition for certiorari in Sokolow I.

                                                      Respectfully submitted,



                                                      Kent A. Yalowitz
     cc: Gassan A. Baloul
         Mitchell R. Berger




Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
